Title: To George Washington from Providence, R.I., Citizens, 10 June 1790
From: Providence, Rhode Island, Citizens
To: Washington, George



Sir
Providence June 10th 1790

From the change of Sentiment which has gradually taken place in the minds of the Good people of this State, and the Happy Effects of the General Government, which begins to Operate so favorably in the Union, under the Auspices of your Excellency’s administration—in Consequence of which the Convention of this State at their late Session were Induced to Adopt the Enlighten’d Policy of confirming and Ratifying the Constitution of the United States A Circumstance highly Important and Interesting to the peace and Happiness of the Nation—permit us therefore, Sir to Congratulat⟨e⟩ your Excellency on this pleasing occasion—in Consequence of our Accession to the Union a Number of Officers will Necessarily be Nominated and Appointed for the Collection of the Revenue within the State—as it will be your Excellency’s wish that those Appointments should devolve upon persons of Tried Abilities & Integrity, whose Services and Sacrifices during the late Revolution entitle them to your Excellencys Notice and the favors of their Country—we take the Liberty to Recommend the bearer Colo. Jeremiah Olney (who served with Reputation during the War and since which service he has uniformly Supported a fair Character) as a person worthy to be entrusted with the Office of Collector of Impost for the District of Providence—in him your Excellency and the public will find a Vigilant, faithful Officer, a Good Citizen, a Friend to the Federal Constitution, and, on all occasions

a firm Supporter of the principles of a Liberal, Enlighten’d and Just Policy. We have the Honor to be, with profound Defere⟨nce⟩ Your Excellency’s Most, Obed: Hble Servts

John Brown
Enos Hitchcock
Clark & Nightingale
Jos. & Wm Russell

